Citation Nr: 9933186	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  95-22 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In April 
1993, the RO denied service connection for PTSD and also 
denied the claim for a nonservice-connected pension.  The 
veteran submitted a notice of disagreement with both 
decisions.  

The Board remand the case to the RO for further development 
and adjudicative actions in April 1997.  

In March 1999 the RO granted entitlement to a permanent and 
total disability rating for pension purposes, and affirmed 
the denial of entitlement to service connection for PTSD.

In July 1999 the RO denied entitlement to service connection 
for dysthymia.  While a formal notice of disagreement has not 
been filed with this determination, the Board notes that in 
his October 1999 statement on the veteran's behalf, the 
representative at the Board noted the veteran was seeking 
service connection for a depressive disorder.  There was no 
specific reference to the July 1999 RO determination.  The 
current determination of the Board is limited to the issue of 
the denial of service connection for PTSD.  The attention of 
the RO is directed to the 
October 1999 statement of the representative for the purpose 
of clarifying whether it was meant as a notice of 
disagreement with the July 1999 rating decision.


FINDINGS OF FACT

1.  Only one combat-related stressor has been verified.  

2.  There is no diagnosis of PTSD based on a verified 
stressor.  

3.  The medical evidence does not establish a clear diagnosis 
of PTSD.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1154, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records demonstrates that the 
veteran was found to be without defects at the time of the 
August 1963 entrance examination.  In November 1964, it was 
noted that he was an immature individual who tended to 
somatize his problems.  In July 1965, a diagnosis of anxiety 
reaction was made.  No pertinent abnormalities were noted on 
the separation examination conducted in July 1967.  There is 
no evidence of record in the service medical records 
demonstrating injuries received as a result of combat or 
enemy action.  

Review of the service personnel records shows that the 
veteran had service in Vietnam as evidenced by his receipt of 
the Vietnam Campaign Medal and the Vietnam Service Medal.  
His rating was Airman and then Yeoman.  He did not receive 
any awards or decorations indicative of participation in 
combat.  

The veteran was hospitalized numerous times at VA facilities.  
His hospitalization resulted in many diagnoses of mental 
disorders.  A period of hospitalization from November 1969 to 
December 1969 resulted in an impression of reactive 
depression and emotionally unstable personality.  A pertinent 
diagnosis of history of uncharacterized personality disorder 
resulted after the veteran was hospitalized in May 1981.  The 
veteran was again in a hospital in July 1981.  The pertinent 
diagnosis was affective disorder, depression secondary to 
medical problems.  A history of depression was the pertinent 
diagnosis after hospitalization in July 1988.  

A March 1992 hospitalization resulted in a diagnosis of 
recurrent major depression.  The veteran was hospitalized 
from September to October 1992.  The pertinent diagnoses were 
history of variable anxiety state and PTSD.  No stressors 
were reported.  A history of PTSD was found after 
hospitalization in January 1993.  No stressors were reported.  
In June 1994 and again in December 1994, a diagnosis of PTSD 
and organic mood disorder was made.  In August 1995, PTSD was 
again included as a discharge diagnosis along with depression 
not otherwise specified.  

The veteran underwent many mental health evaluations.  In 
September 1992, a PTSD assessment was conducted.  The veteran 
reported that he served with the Navy in Vietnam and 
participated in air missions and intelligence work.  He 
alleged he was involved with the mining of Hai Phong Harbor.  
He provided details of his purported in-service stressors.  A 
traumatic event took place on December 6th.  The base he was 
stationed at was subjected to a mortar attack and subsequent 
enemy infiltration.  As the veteran was in the Navy he was 
unarmed.  He and another man sought shelter between two 
Quonset huts were they were fired upon by a Viet Cong 
infiltrator.  An air policeman shot the Viet Cong infiltrator 
and blew his head off.  

At another time, he and a friend who was armed were visiting 
an officers' hotel.  An officer came by and gave the veteran 
a rifle.  They observed a Vietnamese person acting in a 
suspicious manner.  As the Vietnamese approached, he pulled 
out hand grenades.  Both the veteran and his friend shot at 
the man who was hit with the rifle fire and also by his own 
grenade.  Vietnamese policeman arrived and emptied their 
pistol in the already dead Viet Cong.  He reported that he 
became friendly with a woman named [redacted] who operated a bar 
during his first tour of duty and had gone to church with 
her.  

On his second tour, he was asked to participate undercover in 
an investigation into American currency and the black market.  
The investigation led to the bar owned by his friend [redacted] 
who was apparently involved in illegal activities.  The woman 
was executed by Vietnamese authorities for her activities.  
The diagnosis from the assessment was PTSD as a result of the 
veteran's combat experiences during the Vietnam war.  

Psychological testing was also conducted in September 1992.  
The veteran reported that he flew "air intelligence," 
sorted mail and was involved with payroll while stationed in 
Vietnam.  He reported that a girlfriend died in Vietnam, that 
he saw people shot to death and also witnessed a Viet Cong's 
head blown off.  The diagnostic impression was continuous 
alcohol dependence and rule out PTSD.  

A psychology report was made in January 1993.  The Axis I 
diagnosis was alcohol dependence.  It was noted that during 
the examination, the veteran's affect was cheerful and seemed 
inconsistent with his statement that he was depressed and 
suffering from PTSD.  

The veteran submitted a stressor statement in February 1993.  
He reported that while serving in Vietnam he was not issued a 
weapon.  He was shot at on several occasions while returning 
from an Army Hotel in Saigon.  One morning the hotel across 
the street was blown up by a bomb hidden in a bicycle.  He 
was at Tan Son Nhut Airbase in December 1966 when the Viet 
Cong attacked with mortars and overran the base.  He did not 
have a weapon at that time.  He sought shelter with two 
fellow sailors who were also unarmed.  The veteran reported 
that his commanding officer had to abort his landing due to 
this attack.  

A VA PTSD examination was conducted in April 1993.  The 
claims files were reviewed.  The veteran reported that his 
duties while in Vietnam consisted of intelligence work with 
aerial photos, monitoring people coming in and out of the 
country and making schedules.  He reported that he served two 
tours of duty in Vietnam.  After Vietnam he was sent to the 
Philippines were he worked with the Central Intelligence 
Agency (CIA) in a drug interdiction role.  He reported that 
he was not allowed by the Army to be armed as he was in the 
Navy.  

He reported an incident from his second tour in Vietnam 
wherein he was given a M1 (rifle) by an officer.  He 
subsequently observed a Vietnamese walking in a suspicious 
way.  The Vietnamese pulled out some grenades.  Another 
sailor who was with the veteran and also armed shot and 
killed the man.  

The veteran reported that he was too afraid to shoot.  The 
veteran further reported that he became acquainted with a 
Chinese Christian woman who ran a bar during his tour in-
country.  When he returned for his second tour of duty, he 
was working with intelligence tracing American currency on 
the black market.  The transactions were traced to the bar 
the veteran's friend ran.  

The woman was subsequently shot by Vietnamese authorities.  
During another incident, he came under mortar attack while 
unarmed.  An enemy soldier shot at the veteran until he was 
killed by an air policeman who blew the enemy soldier's head 
off.  The diagnosis was PTSD.  

An examination of the veteran conducted in February 1994 
resulted in pertinent diagnoses of rule out adjustment 
disorder, rule out organic mood disorder secondary to alcohol 
abuse and a provisional diagnosis of PTSD.  The veteran 
reported that he witnessed the execution of his girlfriend in 
Vietnam and the suicide of a Vietnamese monk.  

Social Security Administration records were associated with 
the claims files in April 1994.  The veteran was found to be 
disabled as of 1991.  The primary diagnosis was major 
depression and the secondary diagnosis was alcoholism.  

VA outpatient treatment records have been associated with the 
claims files.  The records evidence intermittent diagnoses of 
and treatment for PTSD as well as other mental disorders.  

On an outpatient treatment record dated in March 1994, the 
veteran reported he had a relationship with a French/Chinese 
women in Vietnam who ran a bar.  Thereafter, when the veteran 
was working for the "CID" looking into unlawful money 
transactions, his friend was found to be involved in the 
illegal activities.  The veteran thought his friend was 
killed by the Saigon police but he did not know for sure.  On 
December 7, 1966, the Viet Cong attacked a base with mortars 
and infiltrators.  The veteran and another man hid between 
some aircraft tires.  

A Viet Cong saw the men and fired at them but missed.  On 
another occasion the veteran was visiting a monument when a 
Bhuddist monk killed himself by self-immolation.  He reported 
that he observed a Vietnamese man who was run over by a cab 
and no one did anything to help the man.  The psychologist 
noted that the veteran reported experiences that would 
qualify as major stressors for a diagnosis of PTSD.  

However, it was noted that the veteran did not avoid stimuli 
which might activate memories, seemed socially active and did 
not appear to experience persistent symptoms of increased 
arousal.  The psychologist opined that while the veteran did 
have some symptoms of PTSD, he did not have sufficient 
symptoms to support the diagnosis of PTSD.  

A June 1994 clinical record included descriptions of several 
stressors.  The veteran reported he observed several air 
crashes where people were killed or injured while stationed 
at Cecil field.  He performed photo operations with the Navy 
SEALs.  He indicated he was subjected to mortar and direct 
fire from Viet Cong who attacked Tan Son Nhut airbase.  The 
veteran was unarmed at the time.  An air policeman blew the 
head off of the Viet Cong infiltrator who was shooting at the 
veteran.  

On another occasion he and a friend who were both armed were 
approached by a child who was carrying explosives.  The men 
told the child not to approach them but he kept coming.  The 
veteran's friend shot and killed the child.  He reported that 
one time he witnessed a monk kill himself by setting himself 
on fire.  It was the psychologist's opinion that the veteran 
met the criteria for PTSD as well as major depression.  

A stressor statement was submitted by the veteran in July 
1997.  He reported that his primary job while stationed in 
Vietnam was to transfer and check personnel into the country 
by logging them into an Army hotel.  He reported that he 
observed the mutilated remains of Viet Cong in town on many 
occasions.  

A hotel across the street from where the veteran was staying 
was blown up by a bicycle packed with explosives.  One time 
he was at Tan Son Nhut Airbase when it was mortared.  He took 
cover with some air force personnel and waited for daylight.  
There were numerous dead Viet Cong around the next day.  The 
veteran reported that his commanding officer was forced to 
abort his landing due to Viet Cong running over the landing 
strip.  After service, he was a policeman for several years 
and also saw traumatic incidents.  

In June 1998, the U. S. Armed Services Center for Research of 
Unit Records submitted copies of the unit history for Patrol 
Squadron Seventeen where the veteran was assigned from 
November 1964 to August 1967.  The unit histories reveal that 
Tan Son Nhut Air Base was attacked on December 4, 1966 by 
Viet Cong mortars, recoilless rifles and small arms fire.  
The attack resulted in damage to four aircraft assigned to 
the veteran's unit.  

On a document dated in July 1998, the RO found that the only 
in-service stressor reported by the veteran which was found 
to be verified was the attack on Tan Son Nhut Air Base in 
December 1966.  

The report of a VA PTSD examination dated in August 1998 has 
been associated with the claims files.  The claims files were 
reviewed by the examiner.  Stressors reported by the veteran 
were being present when a Vietnamese boy was shot and killed 
while carrying explosives.  He reported that he saw a 
Bhuddist monk set himself on fire.  He indicated that he 
observed a Vietnamese head get blown off.  He was not in 
actual combat.  He performed duties as a clerk.  

He reported that he had a relationship with a French/Chinese 
woman who ran a bar in Vietnam.  He reported that the woman 
was killed and he did not know why she was killed.  He did 
not witness the killing.  Another stressor reported by the 
veteran involved a 13 year old Vietnamese boy named Joe the 
veteran befriended and fed.  He observed the boy being struck 
and killed by a truck as he was attempting to cross a street 
to meet the veteran.  The veteran reported that the boy died 
in his arms.  Post-service he observed traumatic scenes while 
working as a policeman.  

The Axis I diagnoses were alcohol dependence, depressive 
disorder not otherwise specified and chronic brain syndrome 
secondary to head trauma and alcoholism.  It was the 
psychiatrist's opinion that the veteran did not meet all the 
criteria for a diagnosis of PTSD.  The veteran did not avoid 
stimuli but did avoid Orientals.  He did not have psychogenic 
amnesia.  There was no feeling of detachment and there was no 
effort to avoid thoughts or conversations associated with the 
traumas.  

He did not appear to be hypervigilant.  He did not have any 
sleep disturbance since he had been on Trazodone.  He did not 
show any emotion or physiological reaction while relating his 
various stressors.  There was no exaggerated startle 
response.  

A VA psychological assessment report was also made in August 
1998.  Stressors reported by the veteran included the death 
of a young man he befriended when he was struck by a car and 
the execution of a female bar owner with whom the veteran had 
developed a relationship.  The veteran also reported that he 
had observed a Vietnamese have his head blown off, an attack 
on Tan Son Nhut Air Base and a monk who set himself on fire.  
The veteran's main complaint was that he was never issued a 
weapon and was adamant that he had never had a weapon.  He 
described a situation where he and another soldier were 
issued a scope to watch for enemy but were not provided with 
a weapon.  

The examiner noted that the veteran's self-reports during the 
interview were inconsistent with documentation in his 
records.  The veteran informed the examiner that he did not 
have a history of physical or emotional abuse as a child; 
however, two reports were of record showing that the veteran 
reported he was physically abused by his father and sexually 
abused by another man as a child.  The veteran denied to the 
examiner any alcohol abuse until he arrived in Vietnam.  The 
examiner noted other records showed a history of heavy 
alcohol use by the age of 17 or 18 which was the year prior 
to enlistment.  


The veteran reported that he had never been issued a weapon 
while in Vietnam but there were reports documenting that he 
described a stressful Vietnam event as involving him and a 
friend, both of whom were carrying weapons, being approached 
by a Vietnamese boy carrying explosives and with the friend 
shooting and killing the boy.  The examiner also noted the 
veteran complained of nightmares of combat for over 31 years.  
Review of the files demonstrated, however, that despite a 
number of reports of contact with mental health providers 
starting form the late 1960's, there was no documentation of 
those symptoms until the late 1980's.  The veteran reported 
that he participated in military intelligence missions 
including the mining of Hai Phong harbor but there was no 
documentation of any specialized training.  

Review of the records highlighted significant problems the 
veteran was having prior to his arrival in Vietnam.  In 
December 1963, it was noted that the veteran "still wants 
out of the service."  A July 1965 note indicated the veteran 
was having acute anxiety reaction as a result of a letter 
received from the veteran's wife.  

The examiner noted that the only verified stressor to be used 
during the examination was the attack on Tan Son Nhut Air 
Base.  The veteran informed the examiner that he had had 
nightmares for 31 years, yet when asked to discuss the 
content of the dreams, they had nothing to do with the Air 
Base attack.  The examiner further noted that the nightmares 
reported by the veteran were not specifically combat related.  

The examiner fount that a PTSD diagnosis was not supported.  
There were a number of inconsistencies between the veteran's 
self reported history and his claims files, there was 
documentation that he was experiencing significant 
behavioral, emotional and interpersonal problems prior to his 
Vietnam experiences and there was a disconnect between the 
veteran's verbal reports and his emotional reactions.  The 
examiner further noted that the distress and symptoms the 
veteran endorsed may be partially attributable to his chronic 
alcohol abuse, head trauma and subsequent seizures, and to 
numerous medical problems and medications.  

Although the veteran endorsed some symptoms of PTSD, the 
examiner focused on the one verified in-service stressor.  
The veteran's symptoms either did not relate to the verified 
stressor or were not supported by demonstrated distress.  The 
examiner opined that overall, it appeared that the veteran 
had life-long adjustment and coping problems.  The Axis I 
diagnosis was alcohol dependence by history.  

Another VA psychiatric examination conducted in August 1998 
is of record.  The veteran reported that while in Vietnam he 
did mostly administrative work and also flew in airplanes.  
He was never allowed to carry weapons which was one of his 
main stressors.  Another prominent stressor reported by the 
veteran was witnessing the death of a Vietnamese boy whom he 
had befriended.  The boy was run over.  Another stressor 
reported by the veteran was the death of a Vietnamese 
girlfriend who was executed for trading with the enemy.  He 
further reported that he observed people who were killed and 
the death of a monk who set himself on fire.  

The examiner noted that PTSD was first diagnosed in 1992.  
The examiner found this diagnosis to be in error as the 
stressors reported by the veteran and the correlation between 
the stressors and behavior manifested by the veteran seemed 
to be primarily those of depression.  The examiner further 
contested the diagnosis of PTSD arrived at in a 1993 
examination.  It was the opinion of the examiner that the 
veteran did not meet the criteria for PTSD.  With regard to 
the one verified stressor, the veteran did not dream or talk 
about that event particularly.  

He didn't seem to be presenting with any intrusive thoughts 
of the verified stressor nor did the stressor seem to cause 
tremendous fear and anxiety when he thought about the event.  
The events the veteran claimed to be traumatic events in 
Vietnam seemed to be more related to the veteran's 
worrisomeness, obsessiveness and depression.  The boy that 
the veteran befriended was killed but this in no way 
threatened the veteran.  The execution of the veteran's 
female friend was also noted to not have threatened him 
personally.  The examiner found that the veteran had some 
dreams regarding the death of the boy and other dreams but 
they did not appear to be very troublesome or serious.  

The examiner did not believe that the veteran avoided people 
that much because he had many friends and liked to get out in 
public.  The assessment from the examination was that the 
veteran had a longstanding personality and emotional problem 
going back to his childhood.  

The examiner further opined that the veteran inherited some 
of his father's problems and brother's problems with alcohol 
and depression which the examiner believed were the primary 
symptoms that interfered with the veteran's life, making him 
unable to function well at the time of the examination and 
through the years.  It did not appear to the examiner that 
the traumas had anything significant to do with the veteran's 
problems.  The Axis I diagnoses were chronic severe dysthymia 
and chronic alcohol dependence, possibly in remission.  

A VA chart review was conducted in February 1999.  The 
examiner was requested to determine if there was a 
relationship between the veteran's dysthymia and depression 
to the psychiatric symptoms he experienced while on active 
duty.  The examiner noted that the veteran had significant 
childhood problems with physical and possibly sexual abuse 
and alcohol abuse.  The veteran's emotional condition 
appeared to be the same during service as it was pre-service.  

He did have depressive symptoms during service which appeared 
to be a continuation of his previous depressive symptoms.  
They did not appear to be related to anything specific to his 
time spent in the service.  Diagnostically the veteran met 
the criteria for dysthymia as well as alcohol dependence.  It 
did not appear to the examiner that the diagnoses were 
specific in any way to the experiences that he had during 
service and appeared to be more of a continuation of his 
general emotional structure.  

An addendum to the August 1998 psychiatric examination was 
made in March 1999.  It was opined that the veteran's level 
of adjustment through the years had been rather consistently 
poor from high school, while he was in the service and since 
service.  The relationship of his psychiatric symptoms during 
service was simply a continuation of what the veteran had 
before and what he had after service.  

The conclusion was that the symptoms the veteran had since 
coming out of service were not caused by his service 
experience but were rather a continuation of a life-long 
pattern of depression and alcohol use, all of which he 
manifested before, during and after service.  


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  




The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The evidence, in brief, shows that the veteran served in 
Vietnam during the period of hostilities there, that he 
reported he was exposed to stressors during such service, and 
that PTSD has been diagnosed by medical personnel.  In view 
of these findings, the Board has concluded that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107.  That is, the Board finds that he has presented a 
claim which is plausible.  


The Board is also satisfied that as a result of the April 
1997 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to the extent possible.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The Board notes that a combat related stressor has been found 
to be verified by the RO.  This stressor was the Viet Cong 
mortar and infiltrator attack which occurred at Tan Son Nhut 
Air Base in December 1966.  None of the veteran's other 
stressors were verified.  

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
PTSD.  There are numerous diagnoses of PTSD included in the 
claims files.  Some of these diagnoses include descriptions 
of stressors the veteran reported from his service in 
Vietnam.  However, none of these diagnoses were based solely 
on the one verified stressor regarding the Viet Cong attack 
on the air base.  When the veteran was examined by mental 
health care professionals who were instructed to rely on the 
air base attack as the sole in-service stressor which was 
verified, PTSD was found to not be present.  The examiners 
noted that the veteran's symptomatology did not pertain to 
the air base attack.  

The diagnosis of PTSD must be made on the basis of a verified 
stressor.  There is no evidence of record of a competent 
diagnosis of PTSD based solely on the one verified in-service 
stressor.  

The Board notes the majority of the diagnoses of PTSD were 
made without the benefit of review of the veteran's entire 
claims files.  The exception to this was the report of the 
April 1993 VA examination which was also based on review of 
the claims files.  The Board places greater probative weight 
on the opinions of the examiners who conducted the VA 
examinations in August 1998 over the other opinions of record 
in that the examiners who conducted the August 1998 VA 
examinations had access to the veteran's complete claims 
files and also based their examinations on the one verified 
in-service stressor.  

The other diagnoses of PTSD included in the claims file were 
not based on a review of the entire claims files and/or were 
not based solely on a verified stressor.  

The April 1993 VA examination is not probative as it was 
based on numerous other self-reported incidents by the 
veteran in addition to the stressor related to the air base 
attack.  Additionally, the Board places greater probative 
value on the August 1998 examinations as they were conducted 
by several psychiatrists and a psychologist as opposed to 
April 1993 VA examination which was conducted by one 
psychiatrist.  

The Board places significantly reduced probative value on the 
veteran's allegations regarding his claimed in-service 
stressors.  The Board notes, as did the examiners who 
conducted the August 1998 VA examinations, numerous 
inconsistencies in the veteran's self-reported history 
regarding in-service stressors as well as details of his 
medical history.  

The Board notes the most recent VA examinations found that 
the veteran had dysthymia and alcohol, and does not meet the 
criteria for a diagnosis of PTSD.  These disorders were 
affirmatively found to not be related in any way to the 
veteran's period of active duty.  It is well to reiterate at 
this time that VA examiners have acknowledged that the only 
verified stressor has not been found to result in PTSD, and 
that the veteran does not have PTSD linked to a verified in-
service stressor.  Simply put, the veteran has not been found 
to have PTSD linked to his period of service on the basis of 
a verified stressor.

For these reasons the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to PTSD.  The Board has considered the 
applicability of the regulation requiring that any reasonable 
doubt regarding service connection be resolved in the 
veteran's favor, and finds that reasonable doubt does not 
exist because there is not an equal balance of positive and 
negative evidence.  38 C.F.R. § 3.102 (1999).  


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

